Exhibit 10-BBp

CONSENT FOR THIRD AMENDED AND RESTATED PARTICIPATION AGREEMENT

Reference is hereby made to that certain Third Amended and Restated
Participation Agreement, dated as of June 27, 2008 (as heretofore amended, the
“Participation Agreement”), among Tech Data Corporation, as Lessee, SunTrust
Bank, as Lessor, the various banks and other lending institutions which are
parties thereto from time to time, as the Lenders, and SunTrust Equity Funding,
LLC, as Administrative Agent for the Lenders. Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned thereto in the
Participation Agreement. The Lessee has requested that the Amended Tech Data
Credit Agreement be replaced by a New Facility and that the covenants set forth
in Articles VII and VIII, and the definitions related thereto, of such New
Facility become the Incorporated Covenants from and after the date hereof.
Pursuant to Section 7.3A(a) of the Participation Agreement, the undersigned
hereby agree that (i) the covenants set forth in Articles VII and VIII, and the
definitions related thereto, set forth in that certain Credit Agreement, dated
as of September 26, 2011, among Tech Data Corporation, as borrower, Bank of
America, N.A., as administrative agent, swing line lender and an LC issuer, the
other lenders party thereto, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Citigroup Global Markets, Inc. and J.P. Morgan Securities LLC, as joint lead
arrangers and joint bookrunners, Citibank, N.A. and JPMorgan Chase Bank, N.A.,
as co-syndication agents, and SunTrust Bank, The Bank of Nova Scotia, The Royal
Bank of Scotland plc, U.S. Bank National Association and Unicredit Bank AG, as
co-documentation agents (the “Replacement Credit Agreement”) shall be the
Incorporated Covenants for all purposes of the Participation Agreement and the
other Operative Agreements and (ii) any reference in the Participation Agreement
or any other Operative Agreement to the Amended Tech Data Credit Agreement shall
be replaced with a reference to the Replacement Credit Agreement. This Consent
shall become effective upon the execution hereof by the Agent and the Majority
Financing Parties.

The Lessee, by its acknowledgement hereof, (i) agrees to promptly pay, or
reimburse the Agent for, all costs and expenses, including reasonable attorneys’
fees, incurred by the Agent in connection with this Consent and (ii) represents
and warrants that, after giving effect to this Consent, no Default or Event of
Default has occurred and is continuing. This Consent shall be governed by, and
construed in accordance with, the laws of the state of Florida. This Consent may
be executed by the parties hereto on separate counterparts, each of which shall
constitute an original and all of which together shall constitute an executed
original of this Consent; this Consent may be executed by facsimile or
electronic copy, each of which shall constitute an original executed copy hereof
for all purposes.

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be executed
by their respective duly authorized officers as of this 26th day of September,
2011.

[signature pages begin on the following page]



--------------------------------------------------------------------------------

SUNTRUST BANK, as Lessor By:  

/s/ Shawn Wilson

Name:   Shawn Wilson Title:   Vice President SUNTRUST EQUITY FUNDING, LLC, as
Administrative Agent By:  

/s/ R. Todd Shutley

Name:   R. Todd Shutley Title:   Senior Vice President and Manager BNP PARIBAS
LEASING CORPORATION, as a Lender By:  

/s/ Lloyd G. Cox

Name:   Lloyd G. Cox Title:   Managing Director SCOTIABANC INC., as a Lender By:
 

/s/ J.F. Todd

Name:   J.F. Todd Title:   Managing Director FIFTH THIRD BANK, an Ohio Banking
Corporation, as a Lender By:  

/s/ John A. Marian

Name:   John A. Marian Title:   Vice President

 

   S-1   

CONSENT TO REPLACEMENT CREDIT

AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Karen McClain

Name:   Karen McClain Title:   Managing Director U.S. BANK, N.A., as a Lender
By:  

/s/ Kenneth R. Fieler

Name:   Kenneth R. Fieler Title:   Vice President ACKNOWLEDGED AND AGREED: TECH
DATA CORPORATION, as the Lessee By:  

/s/ Charles V. Dannewitz

Name:   Charles V. Dannewitz Title:   Senior Vice President, Treasurer

 

   S-2   

CONSENT TO REPLACEMENT CREDIT

AGREEMENT